                        3:18-cv-03013-SEM-TSH # 59           Page 1 of 2
                                                                                                         E-FILED
                                                                   Thursday, 29 August, 2019 04:17:05 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

JAMES R. HAUSMAN,                                   )
                                                    )
               Plaintiff,                           )
                                                    )    Case No. 3:18-cv-03013-SEM-TSH
v.                                                  )
                                                    )
TODD GREEN, JOSHUA WAGONER, THE                     )
GOLD CENTER, INC., an Illinois Corporation,         ) District Judge: Sue E. Myerscough
ILLINOIS DEPOSITORY CORPORATION, an                 )
Illinois Corporation, and ILLINOIS ARMORED          ) Magistrate Judge: Tom Schanzle-Haskins
TRANSPORT, INC., an Illinois Corporation,           )
                                                    )
               Defendants.                          )


                            MOTION FOR VOLUNTARY DISMISSAL

       Plaintiff, JAMES R. HAUSMAN, by his attorneys, Hinshaw & Culbertson LLP, hereby

requests the Court to issue an order dismissing this action, without prejudice, on terms the Court

considers proper pursuant to Fed. R. Civ. P. 41(a)(2).

Dated: August 29, 2019                            Respectfully submitted,

                                                  /s/ Michael D. Morehead
                                                  James M. Lestikow #1625608
                                                  jlestikow@hinshawlaw.com
                                                  Charles R. Schmadeke #2489813
                                                  cschmadeke@hinshawlaw.com
                                                  Esther J. Seitz #6292239
                                                  eseitz@hinshawlaw.com
                                                  Michael D. Morehead # 6191779
                                                  mmorehead@hinshawlaw.com
                                                  Hinshaw & Culbertson LLP
                                                  400 South Ninth Street, Suite 200
                                                  Springfield, IL 62701
                                                  Telephone: 217-528-7375
                                                  Facsimile: 217-528-0075
                                                  Attorneys for Plaintiff JAMES HAUSMAN




                                            Page 1 of 2
                                                                                  0996081\304258396.v1
                       3:18-cv-03013-SEM-TSH # 59              Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, I caused to be electronically filed the foregoing
Motion for Voluntary Dismissal with the Clerk of Court using the CM/ECF system that will send
notification of such filing(s) to the following:

            Thomas C. Pavlik, Jr.                                    Gordon Gates
         Delano Law Office, LLC                           Gates, Wise, Schlosser & Goebel PC
    One Southeast Old State Capitol Plaza                      1231 South Eighth Street
            Springfield, IL 62701                                Springfield, IL 62703
          tpavlik@delanolaw.com                                   gordon@gwspc.com



                                                              /s/ Michael D. Morehead
                                                                Michael D. Morehead




                                            Page 2 of 2
                                                                                  0996081\304258396.v1
